Title: John Adams to Abigail Adams, 16 July 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      
       Wednesday July 16. 1777
      
     
     Your Favour of the 2d. instant reached me on the 14th.
     The last Letters from me which you had received, were of the 2d. 4th. and 8th. June. Here were 24 days between the 8th. of June and the 2d. July the date of yours. How this could happen I know not. I have inclosed you the Newspapers and written you a Line, every Week, for several Months past. If there is one Week passes without bringing you a Letter from me, it is because the Post does not its Duty.
     After another Week, you will probably write me no more Letters for some Days. But I hope you will make Mr. Thaxter, or somebody write. Miss Nabby or Mr. John may write.
     We have another Fort Washington and Fort Lee affair at Ticonderoga. I hope at last We shall learn Wisdom. I wished that Post evacuated Three Months ago. We are Fools if We attempt at present to maintain Posts, near navigable Water.
     As to the Tories, I think our General Court would do well to imitate the Policy of Pensilvania, who have enjoyned an Oath to be taken by all the People, which has had an amazing Effect.
     The Tories have been tolerated, even to long Suffering. Beings so unfeeling, unnatural, ungratefull, as to join an Enemy of their Coun­try so unprincipled, unmerciless and blood thirsty, deserve a Punishment much severer than Banishment.
     But you should establish an Oath, and outlaw all who will not take it—that is suffer them to hold no Office, to vote no where for any Thing, to bring no Action, to take out no Execution.
     I am grieved to hear that our Fruit is injured by the Frost because as Wine and Rum will wholly fail, from the stoppages of Trade, Cyder will be our only Resource.
     However We must drink Water, and Milk, and We should live better, be healthier, and fight bolder than We do with our poisonous Luxuries.
    